The Attorney               General of Texas
                                          July    19,   1978
JOHN   L. HILL
Attorney General


                   Honorable Charles D. Houston                  Opinion No. Ii- 1210
                   County Attorney
                   P. 0. Box 83                                 Re: Nepotism: Whether       com-
                   Bellville, Texas 77418                       missioners   court    may amend
                                                                salary provision of city-county
                                                                contract   where commissioner’s
                                                                daughter is employed by city
                                                                pursuant to contract.

                   Dear Mr. Houston:

                          You inform us that Austin County has entered into a contract with the
                   City of Wallis, whereby the’ city agreed to operate the county-owned
                   ambulance, and the county agreed to reimburse the city for all costs of
                   operation. Under the contract, the city is to provide an ambulance supervisor
                   at a stated salary.     The city hired the daughter of an Austin County
                   commissioner as ambulance supervisor without any vote or other action by
                   the commissioners   court.   Due to the fact that another employee of the
                   ambulance service has received a raise, the ambulance supervisor has also
                   requested a raise. The Austin County Commissioners Court has refused to
                   pass an order modifying the contract as to salary, believing that to do so
                   would violate the nepotism statute, article 5996a,..y.T.C.S. You ask whether,
                   01) the-facts you have provided, the action of the commissioners court to
                   amend the agreement and reimburse the city for additional salary would
                   violate the nepotism law.

                        Article 5996a, V.T.C.S., provides in part:

                                 No officer of this State nor any officer of any
                              district, county . . . nor any officer or member of any
                              State district, county, city, school district or other
                              municipal board . . . shall appoint, or vote for, or
                              confirm the appointment        to any office, position,
                              clerkship, employment or duty, of any person related
                              within the second degree by affinity or within the third
                              degree by consanguinity to the person so appointing or
                              so voting, or to any other member of any such board,




                                                   P.   4852
Honorable Charles D. Houston      -    Page 2     JH-1210)



            the Legislature, or court of which such person so appointing
            or voting may be a member, when the salary, fees, or
            compensation of marchappointee is to be paid for, directly or
            indirectly, out of or from public funds. . . .

In cases where the commissioners court authorizes a position but has no control
over the person to be selected, we have said that article S998a, V.T.C.S., is not
violated by the appointment of a commissioner’s relative to that position.           See
Attorney General Opinion H-697 (1975); Letter Advisory No. 79 (1974). Under=
contract with the city, Austin County has no right to control the employment of
the ambulance supervisor.      Although the commissioners court sets the salary by
approving the contract provision, it cannot require that the salary be paid to a
particular person. Therefore, we do not believe the court’s action in amending the
salary provision will constitute the appointment of the commissioner’s daughter or
a confirmation of her appointment.     Thus, their action will not violate the nepotism
law, barring trading or other subterfuge designed to avoid its operation.            See
V.T.C.S. art. 5996c; Attorney General Opinions O-3718 (1941), O-2010 (1940), 0-m
(1939).

                                      SUMMARY

            The commissioners court of Austin County may amend the
            salary provision of its contract with the City of Wallis, even
            though the amendment will raise the salary of a commis-
            sioner’s daughter employed by the city. Since the county
            cannot control the selection of employees by the city under
            the contract,    the court’s action    does not violate the
            nepotism statute, article 5996a, V.T.C.S.




                                               Attorney General of Texas




C. ROBERT HEATH, Chairman
Opinion Committee




                                          P.    4853